Citation Nr: 0330039	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This matter originally arose from a September 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, by 
a decision of June 2000, the Board of Veterans' Appeals (BVA 
or Board) denied the veteran's claim for an increased rating 
for PTSD.  The veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated in March 2001, the Court 
vacated the Board's decision, and remanded the case back to 
the Board for readjudication and any necessary additional 
development consistent with a recent legislative change.  

The required development was undertaken, and the Board again 
considered and denied the veteran's claim by a decision dated 
in September 2002.  At that time, the Board noted that in its 
earlier decision, the issue was mischaracterized as a claim 
for an increased initial rating for PTSD.  On review of the 
procedural history of the case, the Board found such 
characterization of the issue to be in error, and properly 
determined that the issue was properly characterized as 
"Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling."  In any event, the 
veteran again appealed the Board's September 2002 decision to 
the Court.  

By an Order dated in April 2003, the Court vacated the 
Board's September 2002 decision, and remanded the case back 
to the Board once more for additional development.  The Board 
will proceed with its review of the veteran's appeal at this 
time.  


REMAND

The veteran presently contends that the currently assigned 30 
percent disability evaluation does not adequately address the 
severity of the symptoms associated with his PTSD.  
Accordingly, he seeks entitlement to an evaluation in excess 
of 30 percent for that disability.  

As noted above, in September 2002, the Board denied the 
veteran's claim for assignment of a disability evaluation in 
excess of 30 percent for PTSD.  The veteran appealed that 
decision to the Court which in turn, by an Order dated in 
April 2003, vacated the Board's September 2002 decision 
pursuant to a Joint Motion for Remand submitted by the 
parties to this action.  Specifically, the parties agreed 
that the VA had failed to properly inform the veteran of what 
evidence he was responsible for providing and what evidence 
the VA would attempt to obtain as set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107).  See also Quartuccio 
v. Derwinski, 16 Vet. App. 183 (2002).  In addition, the 
parties agreed that the Board failed to consider relevant 
evidence in the form of a medical opinion rendered by a 
private physician dated in May 2001.  

The Board notes that following issuance of the Court Order of 
April 2003, the veteran submitted additional medical evidence 
consisting of the report of a private psychological 
examination dated in September 2003.  The examination report 
includes opinions by the examiners suggesting that the 
veteran has PTSD to a greater degree of severity than 
indicated by opinions rendered by VA psychiatrists contained 
in VA rating examination reports.  The Board notes that such 
evidence is clearly relevant to the issue currently before 
the Board, and the RO has not yet had the opportunity to 
review and consider such evidence.  

The Board finds that in order to comply with the Court Order, 
additional development must be undertaken.  First, the 
veteran must be provided with all appropriate notice of what 
evidence he is responsible for providing and the evidence the 
VA will attempt to obtain.  He should also be advised of the 
evidence necessary to substantiate his claim for an increased 
rating for PTSD.  The veteran must then be scheduled to 
undergo an additional VA rating examination to evaluate the 
severity of his service-connected PTSD, and also to reconcile 
the disparate findings offered by different medical 
examiners.  The case should then be readjudicated with 
consideration given for all relevant evidence and addressing 
all applicable rating criteria.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must provide the veteran with 
all appropriate notice of the evidence 
necessary to substantiate his claim for 
an increased rating for PTSD, and of what 
evidence he must provide and the evidence 
the VA will attempt to obtain.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his PTSD dating from June 
1998 to the present.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such identified records.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  It is not necessary 
to obtain duplicate clinical treatment 
records or examination reports already 
associated with the claims file.

3.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist, to determine the severity 
of his service-connected PTSD.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
After a review of the relevant clinical 
treatment records, to include any 
existing post-service treatment records, 
VA rating examination reports, and 
private psychological examination 
reports, the examiner is requested to 
conduct a thorough clinical examination.  
The examiner is requested to provide an 
assessment of the level of disability 
resulting from his service-connected 
PTSD.  The examiner should review the 
rating criteria set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003), and 
address those criteria in the examination 
report.  In addition, the examiner is 
requested to offer an Axis V Global 
Assessment of Functioning (GAF) score in 
conjunction with any diagnosis rendered.  
The examiner is requested to offer a 
complete rationale for any opinions 
offered in the typewritten examination 
report.  In addition, the examiner must 
reconcile any opinions offered with any 
other relevant medical opinions of 
record, to include those opinions of May 
2001 and September 2003 offered by 
private examiners.  

4.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for PTSD on the basis of all 
available evidence.  If the determination 
remains unfavorable to the veteran, he 
and his attorney should be provided with 
a supplemental statement of the case 
setting forth all relevant statutes and 
regulations governing his appeal.  The 
veteran and his attorney must be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  



The purpose of this REMAND is to comply with the Order of the 
Court, to obtain additional development, and to ensure that 
all due process requirements have been met.  The Board does 
not intimate any opinion as to the merits of this case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence or argument he 
desires to have considered in connection with the issue on 
appeal here.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



